Citation Nr: 1813262	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  10-46 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The Veteran's PTSD was manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not a total occupational and social impairment, or occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a disability evaluation greater than 50 percent for his service-connected PTSD.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

Under Diagnostic Codes 9434-9411 (major depressive disorder-PTSD), a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.   

The Veteran is currently assigned a disability rating of 50 percent for his service-connected PTSD.  However, the Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD.  

The Board notes that the Veteran has been receiving ongoing treatment for his PTSD since 2009.  The Veteran has been attending weekly group counseling and periodical individual counseling at the Parma Vet Center.  VA treatment records spanning 2013 to 2017 document PTSD symptoms such as nightmares, sleep impairment, irritability, panic, isolation, anxiety, survivor's guilt, impaired concentration, short term memory loss, and the inability to tolerate crowds. The Veteran was consistently appropriately dressed, well groomed, and alert and oriented.  Additionally the Veteran consistently denied feelings of hopelessness, helplessness, and suicidal ideation.   

The Veteran underwent a VA psychological examination in July 2009.  The examiner documented PTSD symptoms such as nightmares and flashbacks, avoidance of crowds, anxiety, sleep impairment, survivor's guilt, irritability, depression, impulsive anger, memory impairment, and impaired concentration.  The Veteran denied any problems with eating, bathing, hygiene, grooming, dressing, driving, or managing his finances.  The examiner noted that the Veteran was cooperative, alert, and oriented during the examination.  The Veteran denied any suicidal ideation at that time, but acknowledged suicidal thoughts 15 to 20 years prior to the date of the examination.  The Veteran reported being divorced from his wife due to his PTSD symptoms and having a good relationship with his four adult children.  After service, the Veteran worked with the same company for 39 years as a millwright.  The examiner, however, provided that the Veteran's re-employability may be limited.  The Veteran provided that he would often become very angry with the employees he supervised.  The Veteran provided that he owned guns at one point, but his former wife gave the guns away.   

The February 2016 examination report noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner reported symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran provided that he has a girlfriend and described the relationship as "alright," stated they are not very close due to his PTSD symptoms.  The Veteran provided that he has good relationships with his 4 children and 5 grandchildren.  The Veteran also reported getting along with his brothers and sisters, however the Veteran reported that he is not able to tolerate family gatherings, or other social events.  The Veteran stated that he has friends, but often communicates with them by telephone due to nervousness.  The Veteran expressed avoidance of crowds due to anxiety and attending some meetings for disabled veterans.  The examiner noted that the Veteran was alert and oriented, casually dressed with appropriate hygiene and grooming, and consistently pleasant and polite.  The Veteran's speech was intelligible and unremarkable in terms of rate, tone, and volume.  The Veteran reported no psychotic disturbances (hallucinations or delusions) or manic episodes.  The Veteran indicated no current suicidal ideas, but did report passive thoughts of death.  The Veteran denied any homicidal ideas, intent, or plan.  The examiner found the Veteran capable of managing his financial affairs.  The examiner opined that Veteran continued to meet the DSV-V criteria for PTSD without a clear indication of any significant increase in severity.  The examiner provided the Veteran's self-report and medical records were consistent with the presence of fairly classic array of ongoing PTSD symptoms.  The examiner noted that the Veteran's recent medication change and group treatment have been successful in treating the Veteran's PTSD.  Furthermore, the examiner provided that the Veteran's treatment records did not show a significant worsening of PTSD symptoms.  The examiner also opined that the Veteran would be capable of returning to his prior position without limitations from his physical limitations and PTSD.  

Based on the foregoing evidence, the Board determines that an increased disability rating in excess of 50 percent for the Veteran's PTSD is not warranted.  

During the appeal period, the Veteran reported such ongoing symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting., nightmares and flashbacks, avoidance of crowds, survivor's guilt, irritability, impulsive anger, and impaired concentration.  The Veteran consistently denied suicidal/homicidal ideations; has not shown near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; suicidal or homicidal ideations; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships to justify an increased rating.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

Moreover, the February 2016 VA examiner opined that the Veteran's PTSD's symptoms did not worsen over the period.  The examiner also provided that the Veteran would be able to return his prior occupation despite his PTSD symptoms.  Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating.   

The Board acknowledges that the Veteran, his former spouse, and children are competent to report his observable symptoms relating to his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the aforementioned statements detailed the PTSD symptoms of nightmares, anger, irritability, and mood swings.  However, there is no indication from their statements that his symptoms warrant a rating in excess of the current 50 percent rating.  Thus, the 50 percent disability evaluation most accurately reflects the Veteran's PTSD.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


